* Headnotes 1. Justices of the Peace, 35 C.J., Section 60; 2. Courts, 15 C.J., Sections 553, 554.
An employee of the plaintiff in error, Knox Stove Works, was injured while engaged in the course of his employment, under such circumstances as to render plaintiff in error liable under the Workmen's Compensation Act, Chapter 123 of the Acts of 1919. The defendant in error, Dr. S.H. Hodge, treated the employee for his injuries and brought this suit to recover of plaintiff in error for such professional services. The suit was brought before a Justice of the Peace where judgment was rendered in favor of Dr. Hodge for $28. This judgment was affirmed in the circuit court and the Knox Stove Works has appealed in error to this court.
The only question open to plaintiff in error in the condition of the record is the jurisdiction of a Justice of the Peace to entertain such a suit. If the Justice of the Peace had no jurisdiction, the appeal to the circuit court carried no jurisdiction to the latter Tribunal, and the entire proceedings below was ineffectual.
On the trial in the circuit court, Dr. Hodge testified that he rendered the services he was suing for to the Knox Stove Works; that they employed him to render said services by implication; and he had been doing the work of the Knox Stove Works "rendering first aid and professional *Page 189 
services to their employees off and on for a year;" that he talked to the Manager of defendant company about this bill and that the Manager did not disclaim liability at all, but the only question was as to the amount of the bill.
The trial Judge wanted further light on the situation and asked that the Manager of defendant company be put on the stand. Thereupon, to avoid bringing the Manager into court, counsel for plaintiff in error stated in open court that "the defendant would concede everything necessary to a recovery of the plaintiff against the defendant except the question of jurisdiction."
Upon this concession the Circuit Judge awarded a judgment to the plaintiff below and we think this action was correct.
The court may very well have concluded from the evidence we have detailed above that the defendant in error was regularly retained by the plaintiff in error to render medical attention to such of the employees of the latter as were hurt in the course of their employment, and that plaintiff in error had undertaken to assume liability for such services. The concession of counsel seemed to confirm the existence of such a contract.
The contention of the plaintiff in error as to the jurisdiction of a Magistrate in the premises is based upon section 32 of Chapter 123 of the Acts of 1919, conferring jurisdiction of controversies with reference to "compensation under this Act between the employer and employee or the dependents of the employee" upon the Judge or Chairman of the county court, the circuit, criminal or chancery court, concurrently, of the county in which petitioner resides or in which the alleged accident *Page 190 
happens; and upon the provisions of the first and last paragraphs of section 25 of the Act, as follows:
"Sec. 25. Be it further enacted, That during the thirty days after the notice required by section 23 of this Act to be given the employer or his agent, the employer shall furnish free of charge to the injured employee such medical and surgical treatment, medicine, medical and surgical supplies, crutches and apparatus as may be reasonably required, and the injured employee shall accept the same; and at the option of the employer he may furnish the same free of charge to the injured employee for such length of time after the expiration of the thirty days as the employer may elect, and the employee shall accept the same. Provided, however, that the total liability of the employer under this section shall not exceed one hundred dollars, and, provided further, that the pecuniary liability of the employer for such services rendered the employee shall be limited to such charges as prevail for similar treatment in the community where the injured employee resides. All cases of dispute as to the value of such services shall be determined by the tribunal having jurisdiction of the claim of the injured employee for compensation."
"If in an emergency or on account of the employer's failure or refusal to provide the medical care and service required by this Act, the injured employee or his dependents may provide the same, and the cost thereof, not exceeding one hundred dollars, shall be borne by the employer; provided, that the pecuniary liability of such employer shall be limited to the charges for such service as prevail in the community where the services are rendered. All cases of dispute as to the value of such *Page 191 
services shall be determined by the tribunal having jurisdiction of the matter of compensation to the employee."
The first paragraph of section 25 deals with the case in which the employer undertakes to furnish medical treatment. The second paragraph of that section deals with the case of an emergency or the failure of the employer to provide medical treatment, in which the employee or his dependents provide the same.
In the latter case, where the employee or his dependents seek to recover of the employer expenses on such account, the dispute is obviously to be determined by the Tribunal having jurisdiction of the matter of compensation to the employee or his dependents.
While there is a broad provision in the first paragraph of section 25 that all cases of dispute as to the value of medical services shall be referred to the Tribunal having jurisdiction of the claim of the injured employee for compensation, we think this means a dispute between the employee and the employer — as to whether the employer has furnished medical services, etc., equal to the requirements in the context.
It was not, in our opinion, the intention of chapter 123 of the Acts of 1919, to prevent an employer from making a contract with a competent physician to look after the injured employees of such employer. Nor do we think it was the intention of the Act to deal with controversies between such employer and such physician with respect to their rights under such contract. The jurisdiction specially conferred upon the various courts in section 32 of the Act, excluding Magistrates' Courts, was of disputes with reference to "compensation under this Act *Page 192 
between the employer and employee or the dependents of the employee."
If the employee should sue for the value of medical services that he procured for himself, under the last paragraph of section 25, jurisdiction of such a suit would be in the courts named in section 32. Likewise if the employee should sue for the failure of the employer to furnish the medical services required of the employer by the first paragraph of section 25, jurisdiction of such a suit would be in the courts named in section 32. Both suits would involve, as a matter of fact, compensation to which the employee might be entitled under the Act. Other similar cases can be supposed.
The case before us, however, is a suit of a Doctor for services rendered under a contract with an employer. There is here no controversy between employer and employee. Chapter 123 of the Acts of 1919 is one to provide a system of Workmen's Compensation, and, according to its caption, among other things, "to provide methods for insuring and securing the payment of such compensation."
The suit here does not rest upon chapter 123 of the Acts of 1919, but is based upon a contract, and jurisdiction of such a suit lies in the same tribunals that have jurisdiction of a suit for like amount upon any other contract.
We do not find it necessary to express any opinion as to whether the attending physician of the injured employee, when no special contract existed between that physician and the employer, might maintain a direct suit against the employer for services rendered the employee. *Page 193 
The proof here and the concession of counsel for plaintiff in error makes out a special contract.
It follows from the foregoing that the Justice of the Peace before whom this suit was tried had jurisdiction thereof, and as the case was submitted to the circuit court, that court could do nothing but affirm the Magistrate's judgment. Since the case is not one arising under the Workmen's Compensation Act, jurisdiction of this appeal in error is in the Court of Appeals. An order will, therefore, be entered here transferring the case to the Court of Appeals for formal affirmance. *Page 194